ORDER
PER CURIAM.
Felix Gooden (“Defendant”) appeals from the judgment upon his conviction of one count of second degree burglary, Section 569.170, RSMo 2000. Defendant argues the trial court erred in excluding Defendant’s statement that he was in the garage to hide from police and in overruling Defendant’s request for a mistrial after the prosecutor commented on his right to remain silent.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 80.25(b).